Citation Nr: 0622924	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  97-31 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to a disability rating greater than 30 
percent for residuals of left shoulder surgery with 
degenerative changes.

3.  Entitlement to a disability rating greater than 20 
percent for myositis of the lumbosacral spine.

4.  Entitlement to a disability rating greater than 10 
percent for right knee degenerative joint disease and 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active service from May 1980 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, and from a July 
2003 rating decision of the VARO in St. Petersburg, Florida.  
During the pendency of the appeal, a September 2004 rating 
decision assigned a 30 percent evaluation for the left 
shoulder disability, effective August 7, 2001.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2000 and November 2005, 
it was remanded for additional development.  The case is now 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The competent medical evidence, overall, indicates that 
the veteran does not have a current left ankle disorder. 

2.  The competent medical evidence, overall, indicates that 
the veteran's residuals of left shoulder surgery with 
degenerative changes do not result in limitation of the 
humerus to 25 degrees from the side, ankylosis of the 
scapulohumeral articulation, or fibrous union of the humerus.  

3.  The competent medical evidence, overall, indicates that 
the veteran's myositis of the lumbosacral spine does not 
result in any ankylosis, severe limitation of motion, or 
limitation of forward flexion to 30 degrees or less.  

4.  The competent medical evidence, overall, indicates that 
the veteran's right knee degenerative joint disease with 
patellofemoral syndrome does not result in moderate recurrent 
subluxation or lateral instability, limitation of flexion to 
30 degrees, limitation of extension to 15 degrees, dislocated 
semilunar cartilage, or impairment of the tibia and fibula.  


CONCLUSIONS OF LAW

1.  Service connection for a left ankle disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of left shoulder surgery with degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2005).

3.  The criteria for an evaluation in excess of 20 percent 
for myositis of the lumbosacral spine have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(prior to September 26, 2003); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 
(from September 26, 2003).

4.  The criteria for an evaluation in excess of 10 percent 
for right knee degenerative joint disease and patellofemoral 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Turning to the veteran's service connection claim, service 
connection may be granted if the evidence demonstrates that a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

With respect to the veteran's claimed left ankle disorder, 
there is no medical evidence of a current disability and thus 
the claim must be denied.  

The veteran's service medical records show that he sought 
treatment for a sprained left ankle on one occasion.  A May 
1992 report of separation medical examination indicates that 
the veteran's feet and lower extremities were normal on 
clinical evaluation.  No pertinent defects or diagnoses were 
noted.  The veteran's May 1992 separation report of medical 
history notes that the veteran complained of current or past 
swollen or painful joints, foot trouble, and bone, joint and 
or other deformity.  The physician's summary section provides 
no pertinent elaboration.  

The service medical records do not show that the veteran has 
any current left ankle condition and thus they are not 
competent medical evidence of current disability.  These 
records are found to provide evidence against this claim. 

The post-service medical evidence, overall, also fails to 
show that the veteran has a left ankle disorder.  The post-
service medical records constitute medical evidence against 
service connection for a left ankle disorder. 

As a layperson, without the appropriate medical training and 
expertise, the veteran is not competent to provide a 
probative (persuasive) opinion on a medical matter, such as 
the source of the current disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Thus, the 
veteran's own personal opinion that he now has a left ankle 
disorder, related to active duty, is not a sufficient basis 
for awarding service connection.

Based on the evidence as a whole, the Board finds that the 
veteran does not have a left ankle disorder.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  In the absence of proof 
of a present disability, there can be no valid claim.  The 
Board's review of the record as a whole in this case shows no 
present disorder involving the veteran's left ankle.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Turning to the veteran's increased evaluation claims, the 
Board notes that in accordance with 38 C.F.R. §§ 4.1, 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), it has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A.  § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As a layperson, without the appropriate 
medical training and expertise, the veteran is not competent 
to provide a probative (persuasive) opinion on a medical 
matter, such as an opinion as to whether a service-connected 
disability satisfies diagnostic criteria.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As a result, the veteran's assertions cannot constitute 
competent medical evidence that a service-connected 
disability warrants an increased evaluation.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2005).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

With respect to the veteran's claim for an evaluation in 
excess of 30 percent for residuals of left shoulder surgery 
with degenerative changes, degenerative arthritis established 
by X-ray findings is rated on the basis of limitation of 
motion for the specific joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

The veteran's left (major) shoulder disability is accordingly 
evaluated on the basis of limitation of motion under 
Diagnostic Code 5201.  Limitation of motion of the major arm 
to 25 degrees from the side warrants a 40 percent evaluation.  
Diagnostic Code 5201.  In addition, intermediate ankylosis of 
the major scapulohumeral articulation between favorable and 
unfavorable warrants a 40 percent evaluation.  Diagnostic 
Code 5200.  Fibrous union of the major humerus warrants a 50 
percent evaluation.  Diagnostic Code 5202.  

Based on a thorough review of the record, there is simply no 
competent medical evidence in the record showing that the 
veteran has fibrous union of the left humerus or anklyosis of 
the left scapulohumeral articulation.  Overall, the medical 
record is probative evidence against entitlement to an 
increased evaluation under Diagnostic Codes 5200 or 5202.  

For example, an August 7, 2001, VA outpatient treatment 
appointment notes that the veteran had exquisite tenderness 
of the left shoulder anteriorly and superiorly, with no 
crepitation.  Abduction was to 80 degrees.  In November 2002, 
the veteran was noted to have active range of motion to 90 
degrees, with tenderness to palpation over the area of the 
surgical scar.  Range of motion was full during a January 
2003 VA examination.  Private medical reports show that the 
veteran had 90 degrees of abduction during March 2003.  The 
report of a July 2004 VA examination provides that the 
veteran's left shoulder had abduction to 80 degrees.  
Passively, it could be raised to 120 degrees.  There was no 
atrophy of the shoulder girdle.  Overall, these medical 
records are probative medical evidence against an increased 
evaluation under Diagnostic Code 5201, as they show that the 
veteran's left arm abduction was not limited to 25 degrees 
from the side of his arm.  

The Board is aware of the veteran's complaints of left 
shoulder pain, and that VA outpatient treatment reports show 
that he made complaints of pain during the appeal period.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board 
finds that the effects of pain reasonably shown to be due to 
his service-connected disability are contemplated in the 
current 30 percent rating assigned to the condition.  In 
fact, without taking into consideration pain the current 
evaluation would be difficult to justify.  There is no 
indication that pain, due to residuals of left shoulder 
surgery with degenerative changes, has caused functional loss 
greater than that contemplated by the 30 percent evaluation 
assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

With respect to the veteran's claim for an evaluation in 
excess of 20 percent for myositis of the lumbosacral spine, 
the Rating Schedule provides that myositis is to be rated the 
same as degenerative arthritis on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Diagnostic Code 5003.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula), 
unless the disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Under the previous relevant rating criteria, a 60 percent 
evaluation was provided for complete bony fixation 
(ankylosis) of the spine in a favorable angle.  Diagnostic 
Code 5286.  Favorable ankylosis of the lumbar spine warranted 
a 40 percent evaluation.  Diagnostic Code 5289.  Severe 
limitation of motion of the lumbar spine warranted a 40 
percent evaluation.  Diagnostic Code 5292.  

The relevant current rating criteria, the General Rating 
Formula, provides for assignment of a 100 percent evaluation 
for unfavorable ankylosis of the entire spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent evaluation.  Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine warrants a 40 percent evaluation.  
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine warrants a 
30 percent evaluation.  

The report of a January 2003 VA examination provides that the 
veteran had forward flexion to 70 degrees with pain, and 
could bend bilaterally to 20 degrees.  The examiner stated 
that it was unclear how cooperative the veteran was with full 
exertion.  The diagnosis was chronic low back pain, 
lumbosacral strain with some degenerative changes.  This 
examination report is probative evidence against the 
veteran's claim because it fails to show any ankylosis 
(Diagnostic Codes 5286, 5289) or severe limitation of motion 
of the lumbar spine (Diagnostic Code 5292).  The report fails 
to show any ankylosis or forward flexion of the thoracolumbar 
spine to 30 degrees or less, as required by the General 
Rating Formula for an increased evaluation.  The Board finds 
this report is entitled to great probative weight due to its 
detail.  There is no indication that pain, due to myositis of 
the lumbosacral spine, has caused functional loss greater 
than that contemplated by the 20 percent evaluation assigned.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

With respect to the veteran's claim for an evaluation in 
excess of 10 percent for right knee degenerative joint 
disease and patellofemoral syndrome, his disability is 
evaluated as recurrent subluxation or lateral instability.  
Moderate recurrent subluxation or lateral instability 
warrants a 20 percent evaluation.  Diagnostic Code 5257.

In addition, limitation of flexion of a knee to 30 degrees 
warrants a 20 percent evaluation.  Diagnostic Code 5260.  
Limitation of extension to 15 degrees is rated 20 percent.  
Diagnostic Code 5261.  Separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for disability 
of the same knee joint.  See VAOPGCPREC 9-2004.  Further, 
dislocated semilunar cartilage, with frequent episodes of 
"locking", pain and effusion into the joint warrants a 20 
percent evaluation.  Diagnostic Code 5258.  Impairment of the 
tibia and fibula, with moderate knee or ankle disability, 
also warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

The Board is cognizant of the law that permits separate 
ratings for arthritis and instability of a knee.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGCPREC 9-98 (Aug. 14, 1998).  However, in this case, 
while the veteran is evaluated based on recurrent subluxation 
or instability, there is no indication of arthritis.  Thus, a 
separate rating is not warranted under the cited legal 
authority.  

A January 2003 VA examination found that the veteran's right 
knee has range of motion from zero to 115 degrees with no 
ligamentous laxity or laxity.  The diagnosis was right knee 
runner's injury, status-post scope in 1989 with meniscal 
debridement.  A March 2003 private medical report provides 
that the veteran's right knee reveled minimal degenerative 
changes and no effusion or synovitis.  The veteran was 
provided a right knee injection.  These records are probative 
evidence against the veteran's claim.  Together, they fail to 
show that the veteran's right knee disability results in, or 
is manifested by, limitation of flexion to 30 degrees 
(Diagnostic Code 5260), limitation of extension to 15 degrees 
(Diagnostic Code 5261), dislocated semilunar cartilage 
(Diagnostic Code 5258), or impairment of the tibia and fibula 
(Diagnostic Code 5262).  

Again, the Board finds that the effects of pain reasonably 
shown to be due to his service-connected right knee 
degenerative joint disease and patellofemoral syndrome are 
contemplated in the current 10 percent rating assigned to the 
condition.  There is no indication that pain, due to 
disability of the right knee, has caused functional loss 
greater than that contemplated by the 30 percent evaluation 
assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

In summary, the weight of the credible evidence demonstrates 
that the veteran is not entitled to any of the claimed 
increased evaluations.  As the preponderance of the evidence 
is against each of the claims for an increased evaluation, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in September 2001 and April 
2003; rating decisions dated in February 1997, February 2003, 
July 2003 and September 2004; statements of the case dated in 
May 1997 and May 2004; and a supplemental statement of the 
case dated in September 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board remanded this case 
twice to assist the veteran with his claims. 

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant these 
claims.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

The Board finds that the RO has ultimately provided all 
notice required by 38 U.S.C.A. § 5103(a).  Therefore, any 
failure to make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
conducted VA examinations with respect to the increased 
evaluation claims on appeal.  The veteran's service 
connection claim does not require an evaluation because there 
is no competent medical evidence of a current disorder.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

ORDER

Service connection for a left ankle condition is denied.  

An evaluation in excess of 30 percent for residuals of left 
shoulder surgery with degenerative changes is denied.

An evaluation in excess of 20 percent for myositis of the 
lumbosacral spine is denied.

An evaluation in excess of 10 percent for right knee 
degenerative joint disease and patellofemoral syndrome is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


